DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a non-Final action in response to the communication received on 10/12/2021. Claims 2-4, 16, 22 and 23 are canceled; and thus, claims 1, 5-15, 17-21, 24 and 25 are currently pending in this application.  
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 5-15, 17-21, 24 and 25 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process or a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
generating a reading performance model comprising a set of reading parameters based on baseline reading performance data and/or baseline oculomotor control data which were previously measured from an individual, wherein the reading performance model provides an estimated reading performance for the individual, and the reading performance model is of a parametric behavior model; generating a prior joint probability density function for all reading parameters of the reading performance model and the probability density function is one of an uninformative prior corresponding to a uniform distribution, a weakly informative prior, and an informative prior; determining one or more stimulus parameters for a reading test based on the set of reading parameters, wherein the test is administered to the individual to assess the reading performance for the individual; controlling an administration of the reading test to the individual based on the one or more stimulus parameters; receiving reading performance data, characterizing one or more responses made by the individual in the reading test, and eye movement data characterizing eye movements made by the individual during the reading test; updating the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance for the individual; and repeating [the steps above] according to a criterion to refine the estimated reading performance for the individual for a plurality of subsequent administrations of the reading test for the related reading impairment determination.
abstract idea:  
define a reading performance model comprising a set of reading parameters based on baseline reading performance data and baseline oculomotor control data which were previously measured from an individual, wherein the reading performance model provides an estimated reading performance for an individual, and the reading performance model is of a parametric behavior model; generate a prior joint probability density function for all reading parameters of the reading performance model and the probability density function is one of an uninformative prior corresponding to a uniform distribution, a weakly informative prior, and an informative prior; determine a stimulus parameter for a reading test based on the set of reading parameters, wherein the test is administered to the individual to assess the reading performance for the individual; control an administration of the reading test to the individual based on the stimulus parameter; receive reading performance data, characterizing one or more responses of the individual based on the reading test, and eye movement data characterizing eye movements made by the individual during the reading test; and update the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance for the individual or the related reading impairment determination.
— 	Considering claim 21, the following claimed limitations recite an abstract idea:  defining a reading performance model comprising a set of reading parameters based on baseline reading performance data and baseline oculomotor control data which were previously measured from an individual, wherein the reading performance model provides an estimated reading performance for an individual, and the reading performance model is of a parametric behavior model; generating a prior joint probability density function for all reading parameters of the reading performance model and the probability density function is one of an uninformative prior corresponding to a uniform distribution, a weakly informative prior, and an informative prior; receiving reading performance data, characterizing one or more responses of the individual based on a plurality of administered reading test to the individual, and eye movement data characterizing eye movements made by the individual during each administered reading test; and updating the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance or the related reading impairment determination for the individual. 
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or evaluation, such as evaluating the reading performance of a user.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a processor, a non-transitory computer storage medium, an eye tracking device, etc., which are utilized to facilitate the recited functions regarding: generating a reading performance model; generating a prior joint probability density function for all reading parameters; determining one or more stimulus parameters for a reading test; controlling an administration of the reading test to the individual; receiving reading performance data; updating the set of reading 
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Although the claims recite the use of an eye tracking device, this device is utilized merely for data gathering purpose; and such use does not provide any improvement over the relevant existing technology. Thus, when each claim is considered as a whole, the additional elements currently claimed fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.    
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a commercially available conventional computer device (e.g. a laptop computer, a desktop computer, a tablet computer, etc.), which is utilized as a reading test system (RTS); wherein the system provides one or more stimuli to a user, and thereby the system determines the user’s performance based on response data gathered via one or more input devices; such as, a keyboard or a microphone utilized to gather the user’s responses; a camera utilized to record the user’s eye movement, etc. (e.g. see [0030] to [0036] of the specification).   
It is further worth noting that the use of the conventional system to facilitate eye or vision assessment; such presenting a user with one or more stimuli, and thereby determining the user’s performance based on response data gathered via one or more input devices, including data gathered via an eye tracking device (e.g. a camera), is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2010/0249532; US 2008/0242950; 2010/0092929, etc.).
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 5-12, 14, 15, 17-20, 24 and 25). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 5-15, 17-21, 24 and 25 rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Regarding claims 5-12, claim 5 is indicated as being dependent on claim 4; however, claim 4 is currently canceled. Accordingly, it is unclear what is encompassed according to claim 5.  
It is worth to note that each of claims 6-12 is subjected to the same deficiency since each of claims 6-12 is dependent on claim 5 directly or indirectly.    
(b)	Each of claims 13 and 21 recites the limitation, “. . . data which were previously measured from an individual through interacting with the eye tracking device and the visual stimulation system, wherein the reading performance model provides an estimated reading performance for an individual . . .” (emphasis added).
	However, it is unclear whether the term “an individual”, as recited above, is referring to the same individual or two different individuals. Thus, claims 13 and 21, including the respective dependent claims, are ambiguous.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 13-15, 21, 24 and 25 are rejected under 35 U.S.C.103 as being unpatentable over Breznitz 2014/0234826 in view of Lesmes 62/524,414. 
	Regarding claim 1, Breznitz teaches the following claimed limitations: a computer implemented method comprising: executing by a processor in a reading test system, machine-readable instructions stored in a non-transitory computer storage medium, which causes the reading test system to interact with at least an eye tracking device and a visual stimulation system to perform steps for reading performance and related reading impairment evaluation (see FIG 14, labels ‘1110’, ‘1111’, ‘1120’, ‘1140’: e.g. a computer system for evaluating a user’s reading, wherein the computer system involves a processor—label ‘1111’—that communicates with eye tracking device—label ‘1120’—and a visual stimulation system—‘1140’; and wherein the system evaluates reading performance and related reading impairment), comprising generating a reading performance model comprising a set of reading parameters based on baseline reading performance data and/or baseline oculomotor control data, which were previously measured from an individual through interacting with the eye tracking device and the visual stimulation system wherein the reading performance model provides an estimated reading performance for the individual, and the reading performance model is of a parametric behavior model ([0129], [0130]; [0132]: e.g. the system generates a reading performance model that comprises a set of parameters; such as, an initial reading level of the user, initial presentation pace/acceleration rate of the user, characteristics of text, etc., wherein an eye tracking device is utilized to measure the eye movement; and wherein the model provides an estimated reading performance for the user. In this regard, the data regarding the eye movement data corresponds to the baseline oculomotor control data); determining one or more stimulus parameters for a reading test based on the set of reading parameters, wherein the test is administered to the individual to assess the reading performance for the individual ([0129], [0130]: e.g. the system determines, based on the reading level received, a textual content relevant to the user; and wherein the system also determines, based on the initial presentation pace and acceleration rate of the user, a current presentation pace of the textual content. Thus, the textual content and/or the current presentation pace correspond to the one or more stimulus parameters); controlling an administration of the reading test to the individual based on the one or more stimulus parameters ([0129] lines 18-20; [0130]: e.g. the system manipulates the presentation of the textual content based on the presentation pace determined above; and therefore, it controls the administration of the reading test to the individual based on the one or more stimulus parameters); receiving reading performance data, through interacting with the eye   tracking device and the visual stimulation system, characterizing one or more responses made by the individual in the reading test, and eye movement data characterizing eye movements made by the individual during the reading test ([0131] lines 8-18; [0132]: e.g. the system presents a reading exercise to the user, wherein the exercise is scored for evaluating the user’s reading performance or level. It is understood that the user provides one or more responses/answers when responding to the exercise. The system further analyzes the user’s eye movement data, which is detected via the eye tracking device during the above exercise, to evaluate the user’s reading performance); updating the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance for the individual, and repeating the generating, the controlling, the receiving and the updating according to a criterion to refine the estimated reading performance for the individual for a plurality of subsequent administrations of the reading test for the related reading impairment determination ([0113] to [0115]; [0132]: e.g. the system performs a refinement process, which is an updating process, where the system updates the initial reading pace of the user based on a reading pace calculated during the evaluation of the user’s reading level; wherein the textual content—such as the length of the content—is also adjusted. The system further repeats the refinement process—i.e. administering a plurality of subsequent reading test—until an optimal reading pace, which represents the personal reading pace of the user, is obtained). 
Breznitz does not explicitly describe, generating a prior joint probability density function for all reading parameters of the reading performance model and the probability 
However, Lesmes discloses a method/system for evaluating the vision of a subject ([0047], [0048]), wherein the system implements one or more algorithms that generate, based on a plurality of reading parameters (e.g. varying sizes and/or number of different optotypes/letters, etc., see [0076].), a combined probability distribution function that defines the probability of the different optotypes being detectable by the subject; and wherein prior information related to the user is used to seed knowledge regarding the subject’s vision ([0057] to [0059]; [0068], [0069]; [0095] to [0097]; [0125]; [0136]).
The above demonstrates the process of generating a prior joint probability density function for all reading parameters of the reading performance model; and wherein the probability density function is at least one of uninformative prior, a weakly informative prior, or an informative prior.   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Breznitz in view of Lesmes; for example, by incorporating an algorithm(s) that applies one or more statistical analysis techniques, such as algorithm that determines the prior joint probability density function for one or more of the reading parameters; and wherein the system further applies the result(s) from the above probability when determining the reading performance of the user, etc., in order to ascertain or improve the accuracy of the results that the system is generating (e.g. improving or verifying the accuracy of the reading pace being estimated, etc.). 
Breznitz teaches the following claimed limitations: a reading test system comprising: a non-transitory memory to store machine readable instructions and data; a processor to access the memory and execute the machine readable instructions, the machine readable instructions causing the processor in the reading test system to interact with at least an eye tracking device and a visual stimulation system to perform steps for reading performance and related reading impairment evaluation (see FIG 14, labels ‘1110’, ‘1111’, ‘1120’, ‘1140’: e.g. a computer system for evaluating a user’s reading, wherein the computer system involves a processor—label ‘1111’—that communicates with eye tracking device—label ‘1120’—and a visual stimulation system—‘1140’; and wherein the system evaluates reading performance and related reading impairment. Thus, the computer system already incorporates a non-transitory memory and a processor) wherein the reading test system is caused to: define a reading performance model comprising a set of reading parameters based on baseline reading performance data and baseline oculomotor control data, which were previously measured from an individual through interacting with the eye tracking device and the visual stimulation system, wherein the reading performance model provides an estimated reading performance for an individual, and the reading performance model is of a parametric behavior model ([0129], [0130]; [0132]: e.g. the system generates a reading performance model that comprises a set of parameters; such as, an initial reading level of the user, initial presentation pace/acceleration rate of the user, characteristics of text, etc., wherein an eye tracking device is utilized to measure the eye movement; and wherein the above model provides an estimated reading performance for the user. In this regard, the data regarding the eye movement corresponds to the baseline oculomotor control data); determine a stimulus parameter for a reading test based on the set of reading parameters, wherein the test is administered to  e.g. the system determines, based on the reading level received, a textual content relevant to the user; and wherein the system also determines, based on the initial presentation pace and acceleration rate of the user, a current presentation pace of the textual content. Thus, the textual content and/or the current presentation pace correspond to a stimulus parameter); control an administration of the reading test to the individual based on the stimulus parameter ([0129] lines 18-20; [0130]: e.g. the system manipulates the presentation of the textual content based on the presentation pace determined above; and therefore, it controls the administration of the reading test to the individual based on the stimulus parameter); receive reading performance data, through interacting with the eye tracking device and the visual stimulation system, characterizing one or more responses of the individual based on the reading test, and eye movement data characterizing eye movements made by the individual during the reading test ([0131] lines 8-18; [0132]: e.g. the system presents a reading exercise to the user, wherein the exercise is scored for evaluating the user’s reading performance or level. It is understood that the user provides one or more responses/answers when responding to the exercise. The system further analyzes the user’s eye movement data, which is detected via the eye tracking device during the above exercise, to evaluate the user’s reading performance); update the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance for the individual or the related reading impairment determination ([0113] to [0115]; [0132]: e.g. the system performs a refinement process, which is an updating process, where the system updates the initial reading pace of the user based on a reading pace calculated during the evaluation of the user’s reading level; wherein the textual content—such as the length of the content—is also adjusted; and wherein an optimal or updated reading pace for the user is obtained). 
Breznitz also does not describe generating a prior joint probability density function for all reading parameters of the reading performance model and the probability density function is one of an uninformative prior corresponding to a uniform distribution, a weakly informative prior, and an informative prior. 
However, Lesmes discloses a method/system for evaluating the vision of a subject ([0047], [0048]), wherein the system implements one or more algorithms that generate, based on a plurality of reading parameters (e.g. varying sizes and/or number of different optotypes/letters, etc., see [0076].), a combined probability distribution function that defines the probability of the different optotypes being detectable by the subject; and wherein prior information related to the user is used to seed knowledge regarding the subject’s vision ([0057] to [0059]; [0068], [0069]; [0095] to [0097]; [0125]; [0136]).
The above demonstrates the process of generating a prior joint probability density function for all reading parameters of the reading performance model; and wherein the probability density function is at least one of uninformative prior, a weakly informative prior, or an informative prior.   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Breznitz in view of Lesmes; for example, by incorporating an algorithm(s) that applies one or more statistical analysis techniques, such as algorithm that determines the prior joint probability density function for one or more of the reading parameters; and wherein the system further applies the result(s) from the above probability when determining the reading performance of the user, etc., in order to e.g. improving or verifying the accuracy of the reading pace being estimated, etc.). 
Regarding claim 14, Breznitz in view of Lesmes teaches the claimed limitations as discussed above per claim 13. 
Breznitz further teaches, a stimulation system to administer the reading test to the individual according to the stimulus parameter, wherein the processor controls the stimulation system to control the administration of the reading test to the individual and to capture the eye movement data generated by an eye tracking system ([0130]; [0132]: e.g. as already discussed per claim 13, the system manipulates the presentation of the textual content based on the presentation pace determined above; such as erasing, blurring or graphically manipulating the text part. Furthermore, the system tracks the user’s eye movement while the user is reading the textual content); and a data exchange interface to send or receive data, wherein the data exchange interface corresponds to one of a graphic user interface for tester to input data or parameters, a USB port, and a serial port or network interface to transfer the data ([0071], [0131] lines 14-18: e.g. the system also presents a comprehension exercise where the user is required to provide one or more responses. In this regard, the system already implements at least an interface, such as a touch screen interface [0071], that allows the system to receive input from the user).
Regarding claim 15, Breznitz in view of Lesmes teaches the claimed limitations as discussed above per claim 14.  
The limitation, “repeat the determining, the controlling, the receiving and the updating according to a criterion to refine the estimated reading performance for the individual for a plurality of subsequent administrations of the reading test”, is already addressed per the modification discussed with respect to claim 13.  Particularly, the 
Regarding claim 21, Breznitz teaches the following claimed limitations: a computer implemented method comprising: executing by a processor in a reading test system, machine-readable instructions stored in a non-transitory computer storage medium, which causes the reading test system to interact with at least an eye tracking device and a visual stimulation system to perform steps for reading performance and related reading impairment evaluation (see FIG 14, labels ‘1110’, ‘1111’, ‘1120’, ‘1140’: e.g. a computer system for evaluating a user’s reading, wherein the computer system involves a processor—label ‘1111’—that communicates with eye tracking device—label ‘1120’—and a visual stimulation system—‘1140’; and wherein the system evaluates reading performance and related reading impairment), comprising: defining a reading performance model comprising a set of reading parameters based on baseline reading performance data and baseline oculomotor control data, which were previously measured from an individual through interacting with the eye tracking device and the visual stimulation system wherein the reading performance model provides an estimated reading performance for an individual, and the reading performance model is of a parametric behavior model ([0129], [0130]; [0132]: e.g. the system generates a reading performance model that comprises a set of parameters; such as, an initial reading level of the user, initial presentation pace/acceleration rate of the user, characteristics of text, etc., wherein an eye tracking device is utilized to measure the eye movement; and wherein the model provides an estimated reading performance for the user. The data regarding the eye movement corresponds to the baseline oculomotor control data); receiving reading performance data, through interacting with the eye tracking device and the visual stimulation system, characterizing one or more responses of the individual based on a plurality of administered reading test to the individual, and eye movement data characterizing eye movements made by the individual during each administered reading test ([0131] lines 8-18; [0132]: e.g. the system presents a reading exercise to the user, wherein the exercise is scored for evaluating the user’s reading performance or level. It is understood that the user provides one or more responses/answers when responding to the exercise. The system further analyzes the user’s eye movement data, which is detected via the eye tracking device during the above exercise, to evaluate the user’s reading performance); updating the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance or the related reading impairment determination for the individual ([0113] to [0115]; [0132]: e.g. the system performs a refinement process, which is an updating process, where the system updates the initial reading pace of the user based on a reading pace calculated during the evaluation of the user’s reading level; wherein the textual content—such as the length of the content—is also adjusted; and wherein an optimal or updated reading pace for the user is obtained). 
Breznitz does not explicitly describe, generating a prior joint probability density function for all reading parameters of the reading performance model and the probability density function is one of an uninformative prior corresponding to a uniform distribution, a weakly informative prior, and an informative prior.
However, Lesmes discloses a method/system for evaluating the vision of a subject ([0047], [0048]), wherein the system implements one or more algorithms that e.g. varying sizes and/or number of different optotypes/letters, etc., see [0076]), a combined probability distribution function that defines the probability of the different optotypes being detectable by the subject; and wherein prior information related to the user is used to seed knowledge regarding the subject’s vision ([0057] to [0059]; [0068], [0069]; [0095] to [0097]; [0125]; [0136]).
The above demonstrates the process of generating a prior joint probability density function for all reading parameters of the reading performance model; and wherein the probability density function is at least one of uninformative prior, a weakly informative prior, or an informative prior.   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Breznitz in view of Lesmes; for example, by incorporating an algorithm(s) that applies one or more statistical analysis techniques, such as algorithm that determines the prior joint probability density function for one or more of the reading parameters; and wherein the system further applies the result(s) from the above probability when determining the reading performance of the user, etc., in order to ascertain or improve the accuracy of the results that the system is generating (e.g. improving or verifying the accuracy of the reading pace being estimated, etc.). 
Regarding claim 23, Breznitz in view of Lesmes teaches the claimed limitations as discussed above per claim 21.
Regarding the limitation, “updating the prior probability density function for at least one of the reading parameters of the reading performance model for each subsequent administered reading test to the individual”, Lesmes implements an adaptive algorithm that modifies, based on responses received from the subject during one or more tests, 
It is worth to note that Breznitz also teaches that the system allows authorized users—such as experts—to: (i) update or change reading test materials, (ii) define the manner in which reading parameters are calculated, etc. ([0088]); and wherein the system also executes a refining process where the results relating to one or more reading parameters—such as the user’s reading pace—are updated based on data received from one or more subsequent testing sessions ([0113] to [0115]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breznitz in view of Lesmes; for example, by incorporating an option to manually or automatically update, based on test results received from one or more subsequent test sessions, one or more of the statistical analysis techniques; such as, updating the prior probability density function for each of the one or more reading parameters of the reading performance model; and thereby the system further establishes a modified probability density function for each of the one or more reading parameters, etc., in order to achieve a more up-to-date or optimal model, so that the system continues to generate a more consistent and accurate results.
Regarding claim 24, Breznitz in view of Lesmes teaches the claimed limitations as discussed above per claim 23. 
The limitation, “updating the prior probability density function for at least one of the reading parameters of the reading performance model based on corresponding reading performance data associated with the given administration of the reading test to generate the posterior probability density function for the reading parameters of the reading performance model”, is already addressed above per the modification discussed with respect to claim 23. 
Particularly, the modified system updates, based on test results received from one or more subsequent test sessions, the prior probability density function for each of the one or more reading parameters of the reading performance model; and thereby the system further establishes a modified probability density function for each of the one or more reading parameters, etc., in order to achieve a more up-to-date or optimal model, so that the system continues to generate a more consistent and accurate results. In this regard, the modified probability density function represents the posterior probability density function for the reading parameters of the reading performance model.
●	Considering each of the claims as a whole, the prior art does not teach or suggest claims 5-12 and 17-20 as currently claimed. 
Response to Arguments
7. 	Applicant’s arguments have been fully considered (the arguments filed on 10/12/2021). However, new ground of rejection is presented in this current office-action; and therefore, the arguments are now moot in view of the new ground of rejection.    






Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715